[Cite as Jabr v. Ohio Dept. of Job & Family Servs., 2020-Ohio-6941.]

                             IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


Tareq Jabr,                                            :

                 Plaintiff-Appellant,                  :
                                                                              No. 20AP-235
v.                                                     :                 (Ct. of Cl. No. 2019-01180JD)

Ohio Department of Job and Family                      :               (ACCELERATED CALENDAR)
Services et al.,
                                                       :
                 Defendants-Appellees.
                                                       :



                                           D E C I S I O N

                                  Rendered on December 29, 2020


                 On brief: Tareq Jabr, pro se. Argued: Tareq Jabr.

                 On brief: Dave Yost, Attorney General, and Michelle C.
                 Brizes, for appellees. Argued: Michelle C. Brizes.


                             APPEAL from the Court of Claims of Ohio

KLATT, J.
        {¶ 1} Plaintiff-appellant, Tareq Jabr, appeals a judgment of the Court of Claims of
Ohio that granted the motion of defendants-appellees, the Ohio Department of Job and
Family Services ("ODJFS") and the Ohio Attorney General (collectively "appellees"), to
dismiss appellant's complaint pursuant to Civ.R. 12(B)(1) and (6). Because the allegations
in appellant's complaint conclusively demonstrate that his claims are barred by the
collateral estoppel form of res judicata, we affirm.
No. 20AP-235                                                                               2

Facts and Procedural History
       {¶ 2} On December 23, 2019, appellant, acting pro se, filed suit against the
appellees in the Court of Claims. Although appellant's complaint is difficult to decipher, it
appears appellant alleged that ODJFS issued an order in 2008 that wrongfully ordered him
to pay child support, and that it wrongfully collected the child support by deducting the
amounts due from his social security benefits. Appellant also alleged that the Ohio Attorney
General did not prevent and/or remedy the unlawful enforcement of the child support
order. Appellant attached the 2008 child support administrative order, as well as a
September 3, 2019 addendum thereto, to the complaint. Appellant also attached to his
complaint several account summaries relating to his child support obligation. Essentially,
appellant alleged that appellees engaged in unspecified wrongful conduct and fraud in
connection with the imposition and enforcement of his child support obligation that caused
him personal injuries and financial loss. Appellant's complaint sought $3,000,000 in
damages.
       {¶ 3} In response, appellees filed a motion to dismiss pursuant to Civ.R. 12(B)(1)
and (6). In a judgment entered April 13, 2020, the Court of Claims granted appellees'
motion. The Court of Claims concluded that appellant's claims were barred by the two-year
statute of limitations contained in R.C. 2743.16(A) and that appellant had "neither brought
a claim against the state nor one for monetary damages." (Apr. 13, 2020 Decision & Entry
at 3.) Therefore, the Court of Claims concluded that it lacked subject-matter jurisdiction
over appellant's claims.
       {¶ 4} Appellant now appeals. Appellant's brief does not contain clearly identified
or enumerated assignments of error. Nevertheless, we interpret the following paragraphs
of appellant's brief as his assignments of error:
              [1.] ILLEGAL DOCOMENTS, ON A PERSON THAT'S ON SSI.
              WHICH IS RULE NO. DEFS ARE IN VIOLATIONS OF U.S.
              CODE 1324C THRU A1 A2 A3 A4 A5 A6 WHICH EXCEPTION
              C IS CONSTRUCTION D ENFORCEMENTS. THE ATTY.
              GENERALS JOB IS IN HIS CHARTER AND POWER TO
              INFORCEMENTS ON DEFS. ON ALL THERE WRONG
              DUEINGS. AGAINST OHIO JOB AND FAMILY SERVICES.
              DEFS, IN THIS CASE.

              [2.] WRONGFUL GARISHMENTS FROM MY SSI CHECKS
              TIL NOW ALLTHOUGH DEFS, GOT AN ORDER FROM GOV.
No. 20AP-235                                                                              3

                OFFICE TO STOP, DEFS, WRONGFULLY GARISHED 13,000
                TO 26, 000 ILLEGALLY. DEFS, I STILL OWE A LITTLE
                OVER 3,000 WRONGFULLY. I TAREQ JABR NEVER GOT A
                PENNY FROM THE WRONGFUL GARISHMENTS.DEFS.
                TOKE LOT OF WRONGFUL ACTIONS ON A MAN ON SSI
                DISABILITY.I HAVE INJURIES PLUS, A NOT REGULAR
                HART BEAT NOW FROM DEFS ACTIONS.VIOMITING,
                STOMACH PILLS FOR LIFE NOW ,STREES PILLS ALSO.

                [3.] ALSO THERES A RELEASE AND ADAVIT THAT I AND
                EX JAMILA SIGNED IN FILLED IN 2004 THAT SHE
                DOESN'T WANT SUPPORT, FORGAVE ME FOREVER.
                JUDGE SIGNED IT WILL ATTACHED IN FOR PROOF, WITH
                BRIEF.ANY KIND OF RELEASE AND ADAVIT, ALL
                DOCMENTS BECOME NULL AND VOID, AND DEFS NEED
                TOO PAY ALL BACK SOPPORT TO TAREQ JABR, WHY ARE
                THY STILL CHARGING 50 MONTHLY ILLEGALLY.THIS
                CASE SHOULD BE ZERO SUPPORT ZERO ARREARS A.S
                .A P YOUR HONORS OF THE COURT.

                [4.] IT IS ILLEGAL TO TAKE GARISHMENTS FROM A
                PERSON ON SSI, AND HARD IN INFORCEMENTS ON
                TAREQ JABR YOUR HONORS NO PASSPORT FROM ALL
                ILLEGAL CASE HERE.

(Sic passim.)
       {¶ 5} Appellant's assignments of error are interrelated, so we will address them
together. None of the purported assignments of error addresses the legal basis for the Court
of Claims grant of appellees' motion to dismiss. However, in the interest of justice, we
interpret appellant's assignments of error as essentially alleging that the Court of Claims
erred in granting appellees' motion to dismiss. For the following reasons, we disagree.
Standard of Review
       {¶ 6} Because the Court of Claims found that it lacked subject-matter jurisdiction
over appellant's claims, we begin by examining the application of Civ.R. 12(B)(1). Civ.R.
12(B)(1) permits dismissal of a complaint where the trial court lacks jurisdiction over the
subject matter of the litigation. The standard of review for a dismissal pursuant to Civ.R.
12(B)(1) is whether any cause of action cognizable by the forum has been raised in the
complaint. Wash. Mut. Bank v. Beatley, 10th Dist. No. 06AP-1189, 2008-Ohio-1679, ¶ 8,
citing Milhoan v. E. Local School Dist. Bd. of Edn., 157 Ohio App.3d 716, 2004-Ohio-3243,
No. 20AP-235                                                                              4

¶ 10 (10th Dist.); State ex rel. Bush v. Spurlock, 42 Ohio St.3d 77, 80 (1989). We review an
appeal of a dismissal for lack of subject-matter jurisdiction de novo. Id.
Legal Analysis
       {¶ 7} At the outset, we note that appellant previously brought an action in the Court
of Claims against ODJFS that challenged the lawfulness of the same 2008 administrative
child support order at issue here. In that case, the Court of Claims granted ODJFS' motion
for judgment on the pleadings and appellant appealed. This court affirmed the decision
based upon the Court of Claims' lack of subject-matter jurisdiction over appellant's
challenge to the administrative child support order. Jabr v. Ohio Dept of Job & Family
Servs., 10th Dist. No. 15AP-1141, 2016-Ohio-4775, ¶ 10. This court stated:
               Pursuant to R.C. 2743.02 and 2743.03, the Court of Claims has
               exclusive subject-matter jurisdiction over civil actions against
               the state for money damages that sound in law. Measles v.
               Indus. Comm., 128 Ohio St.3d 458, 2011-Ohio-1523, ¶ 7.
               However, the Court of Claims' subject-matter jurisdiction does
               not encompass actions that include a prayer for money
               damages but, in actuality, seek review of an administrative
               order. Shampine v. Ohio Dept. of Job & Family Servs., 10th
               Dist. No. 11AP-123, 2011-Ohio-6057, ¶ 17-19; Chenault v. Ohio
               Dept. of Job & Family Servs., 194 Ohio App.3d 731, 2011-Ohio-
               3554, ¶ 17-20 (10th Dist.); George v. Ohio Dept. of Human
               Servs., 10th Dist. No. 04AP-351, 2005-Ohio-2292, ¶ 35. An
               action in the Court of Claims is not a substitute for a statutorily
               created right of appeal of an administrative decision. George
               at ¶ 35. Thus, when resolution of a claim would require the
               Court of Claims to review an administrative order that is
               subject to its own statutory appeals process, the
               characterization of the claim as a claim for damages does not
               render the claim justiciable in the Court of Claims.

Id. at ¶ 10.
       {¶ 8} This court further noted that appellant's claim:
               revolve[d] around an administrative child support order.
               [Appellant] wants the Court of Claims to vacate that order,
               return the money paid under that order, and award damages
               for injuries he claims that he suffered due to that order's
               imposition and enforcement. The Court of Claims, however, is
               not the proper forum for Jabr's complaint. Jabr, instead, must
               pursue relief from the administrative child support order in the
               manner prescribed by the statutes governing such orders. [See
               R.C. 3111.84.]
No. 20AP-235                                                                                      5

Id. at ¶ 11.
        {¶ 9} Because Jabr's recourse for relief from the administrative child support order
was with the Juvenile Division of the Cuyahoga County Court of Common Pleas and/or the
Cuyahoga County Child Support Enforcement Agency, we concluded that the Court of
Claims lacked subject-matter jurisdiction over Jabr's action. Id. at ¶ 12. Appellees cite to
Jabr in arguing that the Court of Claims lacks subject-matter jurisdiction over appellant's
claims in the case at bar. Our decision in Jabr also raises the question of whether
appellant's claims are barred by res judicata.
        {¶ 10} "The doctrine of res judicata encompasses two related concepts (1) claim
preclusion or estoppel by judgment – precluding parties from rearguing claims that were
litigated in a prior suit – and issue preclusion or collateral estoppel – precluding parties
from rearguing issues that were previously litigated." Davie v. Nationwide Ins. Co. of Am.,
8th Dist. No. 105261, 2017-Ohio-7721, ¶ 46. Because this court determined in Jabr that the
Court of Claims lacked subject-matter jurisdiction over appellant's previous challenge to
the imposition and enforcement of the 2008 child support order, appellant's complaint in
the case at bar implicates the doctrine of issue preclusion or collateral estoppel. "Issue
preclusion applies where: (1) the party against whom estoppel is sought was a party or in
privity with a party to the prior action; (2) there was a final judgment on the merits in the
prior action after a full and fair opportunity to litigate the issue; (3) the issue was necessary
to the final judgment in the prior action and (4) the issue in the prior action is identical to
the issue in the subsequent action." Id. at ¶ 48. In addition, an issue that " 'was actually
and directly at issue in a previous action, and was passed upon and determined by a court
of competent jurisdiction, may not be drawn into question in a subsequent action between
the same parties or their privies' regardless of whether the claims involved in the action
were the same or different." Id. at ¶ 46, quoting Powell v. Wal-Mart Stores, Inc., 8th Dist.
No. 101662, 2015-Ohio-2035, ¶ 13, quoting Fort Frye Teachers Assn., OEA/NEA v. State
Emp. Relations Bd., 81 Ohio St.3d 392, 395 (1998). "Essentially, issue preclusion prevents
the relitigation of facts and issues that the parties or their privies fully litigated in a previous
case." State v. Harding, 10th Dist. No. 13AP-362, 2014-Ohio-1187, ¶ 18.
        {¶ 11} When subject-matter jurisdiction over a claim brought by the same parties or
their privies has been actually and directly litigated, the doctrine of issue preclusion
No. 20AP-235                                                                              6

(collateral estoppel) prevents the relitigation of that jurisdictional issue in a subsequent
action unless, subsequent to the initial dismissal, there are developments that cure the
jurisdictional deficiency identified in the first suit. Id. at ¶ 19-21. As we explained in
Harding:
              Thus, for example, if a court of common pleas decides that
              jurisdiction is properly before the Court of Claims of Ohio
              because the defendant in the action before it is a state agency,
              the doctrine of issue preclusion will bar relitigation of the
              defendant's agency status. In a subsequent action, the parties
              cannot again raise the issue underlying the jurisdictional
              determination—whether the defendant is a state agency or
              not. Consequently, a second, identical action brought in a
              court of common pleas will result in dismissal. See George v.
              State, 10th Dist. No. 10AP-4, 2010-Ohio-5262, ¶ 16 (holding
              that if a common pleas court dismisses an action because
              jurisdiction is properly before the Court of Claims, an
              identical action "refiled in the same forum * * * could only, by
              operation of [issue preclusion], be dismissed on the same
              grounds").

              However, dismissal of a second action is not appropriate if, in
              the interim subsequent to the initial dismissal, there are
              developments that "cure" the jurisdictional deficiency
              identified in the first suit. Under the curable-defect doctrine,
              a party may bring a suit again " 'where a jurisdictional defect
              has been cured or loses its controlling force.' " Park Lake
              Resources Ltd. Liability Co. v. United States Dept. of
              Agriculture, 378 F.3d 1132, 1137 (10th Cir.2004), quoting
              Eaton v. Weaver Mfg. Co., 582 F.2d 1250, 1256 (10th
              Cir.1978). A post-dismissal cure forestalls the application of
              issue preclusion because it changes the facts or occurrences
              that a court must consider to decide whether it has
              jurisdiction. Where there has been a change of facts or
              occurrences since a decision was rendered, which would have
              been relevant to the resolution of a material issue involved in
              the earlier action, the doctrine of issue preclusion will not bar
              litigation of that issue in the later action. State ex rel.
              Westchester Estates, Inc. v. Bacon, 61 Ohio St. 2d 42, 399
              N.E.2d 81 (1980), paragraph two of the syllabus.

(Citations omitted.) Id. at ¶ 20-21; see also Dunlop v. Ohio Dept. of Job & Family Servs.,
10th Dist. No. 19AP-58, 2019-Ohio-3632, ¶ 10-14 (res judicata barred relitigation of
subject-matter jurisdiction in dispute over enforcement of a child support order); Goeller
No. 20AP-235                                                                                              7

v. Moore, 10th Dist. No. 04AP-394, 2005-Ohio-292, ¶ 5 (challenge to trial court's subject-
matter jurisdiction in a child custody dispute barred by collateral estoppel when that issue
was litigated by the same parties and decided in a previous habeas corpus action before
the Supreme Court of Ohio).
                {¶ 12} In the case at bar, as in Jabr, appellant has challenged the imposition
and enforcement of a child support order. ODJFS was a defendant in Jabr and is a
defendant here. This court rendered a final judgment in Jabr finding that the Court of
Claims lacked subject-matter jurisdiction over such a challenge because Jabr was required
to "pursue relief from the administrative child support order in the manner prescribed by
the statutes governing such orders." Jabr, 10th Dist. No. 15AP-1141, 2016-Ohio-4775 at
¶ 11. We can discern nothing in appellant's complaint that suggests this jurisdictional flaw
has been remedied. Therefore, appellant's challenge to the imposition and enforcement of
a child support order in the Court of Claims is barred by the collateral estoppel form of res
judicata.1
                {¶ 13} For this reason, we overrule appellant's assignments of error, and we
affirm the judgment of the Court of Claims of Ohio.2

                                                                                   Judgment affirmed.

                           BEATTY BLUNT and NELSON, JJ., concur.




1 We recognize that the Court of Claims interpreted appellant's claims as equitable in nature, and for that
reason concluded that it lacked subject-matter jurisdiction. Although we agree that the Court of Claims
lacked subject-matter jurisdiction, we reach that conclusion based upon the final judgment in Jabr, not the
rationale set forth by the Court of Claims. The Court of Claims' determination that appellant's claims are
equitable in nature is questionable given the Supreme Court of Ohio's recent decision in Cirino v. Ohio Bur.
of Workers' Comp., 153 Ohio St.3d 333, 2018-Ohio-2665. Where a trial court enters a legally correct
judgment but articulates an incorrect rationale for doing so, a court of appeals nonetheless affirms as a
matter of law because there has been no prejudice to the appealing party. State v. Roberts, 7th Dist. No. 14
CO 0004, 2016-Ohio-4806, ¶ 23, citing App.R. 12(B).

2 Because we affirm the judgment of the Court of Claims based upon our holding in Jabr that the Court of

Claims lacked subject-matter jurisdiction over appellant's claims, we decline to address the Civ.R. 12(B)(6)
basis for the Court of Claims' decision.